Case 2:20-cv-04301-DRH-ST Document 10 Filed 02/08/21 Page 1 of 1 PageID #: 142




   TJNITID S"IA']TS DIS'IRIC'I' COUR'I'
   EASTbRN DISTR CT'011']'{EW YORK
                                                                        X

       FIII.H ISL,AND NtrWS, INC.

                                                       l)lairttr t'I.       Cusc No. ?:20-cr'-04"10I DR.ll-S        I



                             - against    -                                   STIPULATION OF VOI,TJNTARV
                                                                                            nlsMlssAL
            $F{F COII MERCII, LLC:.
               DAViD CAPO nnd.fohr Doe

                                                    l),.'tcndants




                                              ancl agrer:cl by and hetu'een the undersigned that r'vhereas n0
                                                                                                              p&rt)'
           It is herehy stipulctecl

    hereto is an infant      :r   an incornpetcnt pcrson         lbr *'hom a somrnittee has been &ppointed oI            I

    o$l$elry&fge, and     n:     person not a party has an intLlr'cst in the si.rbject malter of this action, all

    clainis in lhe   nbr)rr, :   enlitlud actiuu irre herchr r.]isrttissecl    utriJ cliscortrinuecl r','ith pre.iudir:e and


    without ettorneys'       f'ees- expenses snd costs to eny party'


    Dnted: I3ay Shore, I',ler'r' York                                       Dated: Nerv York, Ne"w York
           Februsrv li. 2021                                                       FebruarY 8, ?0?l




                                                                                   David Capo
            President. Fire Island l'{ews Inc.                                     President, SHF Carnrnerce, LLC




                                                                                    I)avid Capo
